Wallach, J.,
dissents in a memorandum as follows: I would reverse and remand for a new trial. In my view the trial court’s evidentiary ruling precluding defendant’s proof of a sexual relationship between the 14-year old complainant and her then 19-year old boyfriend effectively deprived defendant of the only defense he was prepared to interpose, namely, that complainant had fabricated her charges against defendant to diffuse her mother’s opposition to the continuance of that relationship and to account, with a more palatable story, for her abrupt departure from her mother’s house where defendant lived and exercised the role of a stepfather. I would hold that the trial court erred in refusing to exercise the discretion available to it under CPL 60.42 (5) because this evidence tending to establish a corrupt motive to falsify was both "relevant and admissible in the interests of justice.” I would also hold that defendant, by his offer of proof, fully preserved the error for appellate review.
It should be noted that absent any corroboration of com*90plainant’s testimony, and in view of her delayed complaint to her mother, this case reduced itself to a swearing contest between complainant and defendant, where the jury should have heard all pertinent evidence as to complainant’s credibility, and motive, if any, to lie. The evidence was not offered as a general assault upon the character of the complainant in violation of the basic policy underlying CPL 60.42, but rather as a classic form of impeachment to demonstrate bias, interest or hostility (see generally, Richardson, Evidence § 503 [Prince 10th ed], and cases cited). In People v Ruiz (71 AD2d 569) we reversed a conviction for sodomy and rape based in part upon the rejection of the same kind of evidence, and I do not see how Ruiz can be distinguished from the facts of this case.
Furthermore, I cannot agree with the majority conclusion that the limited and highly sanitized version of complainant’s affair which the jury was permitted to hear eliminated the risk of prejudice to defendant. Indeed, his efforts at impeachment were so hobbled as ultimately to damage his position. The point central to his defense, keyed to the timing of the complainant’s accusations as linked to the mother’s discovery of her precocious sexual conduct, was entirely lost to him, and the result deprived him of a fair trial.